In an action, inter alia, to rescind a certain policy of insurance and to declare it null and void from its inception, plaintiff appeals from an order of the Supreme Court, Queens County, entered June 6, 1973, which denied its motion for judgment pursuant to CPLR 3215 by reason of defendants’ default in answering the complaint, on condition that defendants serve their answer within 20 days after service of a copy of the order upon their attorney. Order reversed, with $20 costs and disbursements, and motion granted. It was an improvident exercise of discretion to deny plaintiff’s motion. Defendants presented no valid reason for their failure to serve an answer. They did not personally affirm the grounds of a defense or of meritorious opposition to the relief sought in the *690complaint. No proposed answer was attached to their attorney’s affidavit; nor did they cross-move to open their default. No basis for a defense was stated in the attorney’s affidavit. Rabin, Acting P. J., Hopkins, Latham, Christ and Shapiro, JJ., concur.